                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 Hector Alvarado,                             )       CASE NO. 3:16 CV 2563
                                              )
                        Petitioner,           )       JUDGE PATRICIA A. GAUGHAN
                                              )
                vs.                           )
                                              )
 Warden, Ohio State Penitentiary,             )       Memorandum of Opinion and Order
                                              )
                        Respondent.           )


       Introduction

       This matter is before the Court upon the Order (Doc. 36) of Magistrate Judge Greenberg

granting in part (as to Grounds Two and Three) and denying in part (as to Grounds Seven and

Nine) petitioner’s Motion for Discovery and granting petitioner’s Motion to Expand/Complete

the Record. The respondent has filed an appeal/objections from the Order as to the portion

granting discovery. Petitioner filed a response to the objections. No objections have been filed

as to the portion of the Order denying discovery, or to the portion concerning expansion and

completion of the record. Accordingly, the Order is ACCEPTED as to those portions. For the

following reasons, the Order is also ACCEPTED as to the portion granting discovery.


                                                  1
        Standard of Review

        As for the portion of the Order to which objections were made, Rule 72 states that in the

case of nondispositive matters the “district judge in the case must consider timely objections and

modify or set aside any part of the order that is clearly erroneous or is contrary to law.”

        The rule further states, “A party may not assign as error a defect in the order not timely

objected to.” Additionally, as stated in the Advisory Committee Notes, “When no timely

objection is filed, the court need only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” In Thomas v. Arn, 474 U.S. 140, 150 (1985), the

Court held, “It does not appear that Congress intended to require district court review of a

magistrate judge’s factual or legal conclusions, under a de novo or any other standard, when

neither party objects to those findings.”

        Facts

        The Court will not restate the very thorough statement of facts set forth by the Magistrate

Judge which is incorporated herein by reference. In sum, petitioner was convicted by a jury of

the murder of Christine Henderson who suffered a fatal wound to her neck at the South Beach

Bar in Toledo in the early hours of January 1, 2013. He was sentenced in the Lucas County

Court of Common Pleas in 2013. Petitioner’s direct appeal was unsuccessful as was a R.26(B)

motion to re-open. In December 2015, petitioner filed a motion for leave to file a motion for new

trial wherein he relied on a newly acquired November 2015 affidavit of Charles Wells, the

State’s key witness. Petitioner also filed a petition for post-conviction relief the same day based

on the affidavit. Wells had testified at trial that he was at the bar when a fight broke out. He

observed petitioner involved in the commotion with an object in his hand. He saw petitioner


                                                   2
swing the object which caused everyone to move away from him. Although his view was

obscured at times, at one point he saw petitioner near Henderson. Wells saw petitioner swing at

Henderson, with the object in his hand. She then walked away, grabbing her neck. Wells and

his friends left the bar before the fight was over. Once outside, he saw petitioner leave the bar

with a Mexican girl in one hand and a knife in the other hand. When Wells and his friends

returned to the bar later that night to give another friend a ride home, Wells heard that Henderson

had died and that Stacey Bowen (Henderson’s fiancee) had killed her with a bottle. Wells then

said that night that Bowen did not do it and that petitioner did. Wells later gave a recorded

statement to a police detective.

       The Magistrate Judge restates the affidavit in detail. In sum, the affidavit avers that the

prosecutor coached Wells and persuaded him to lie on the stand. Wells observed the fight, and

left the bar after it was over. He never saw anyone with a knife. Once outside the bar, the police

were arriving and Wells learned from his friend, the bouncer, that a girl had been stabbed. The

bouncer told Wells a couple days later that the girl died. Wells remembered Henderson from the

past and that her mother had been good to him. The family was so upset that Wells felt he had to

help. At the time Wells spoke to the detective, he had a drug case pending. The prosecutor

showed Wells the bar surveillance tape. Wells was unable to identify “the man they wanted me

to identify,” but the prosecutor pointed him out. The prosecutor promised he would make Wells’

pending criminal case go away. Wells knew petitioner’s trial counsel, John Thebes, who owed

Wells money from a previous case.

       Both the motion and petition were denied by the state court as untimely. The rulings were

affirmed. The Petition herein was filed on October 20, 2016. The case was stayed while the


                                                 3
appeals were resolved in the state court. After exhaustion, this matter was reinstated.

       Discussion

       On May 8, 2018, petitioner filed a Motion for Discovery regarding his Second, Third,

Seventh, and Ninth Grounds for Relief. On May 21, 2018, petitioner filed his Motion to

Expand/Complete the Record. Following issuance of the Order addressing both motions,

respondent filed objections solely regarding discovery as to the Second and Third Grounds. No

objections have been filed as to the portion of the Order denying discovery regarding Grounds

Seven and Nine or to the portion concerning expansion and completion of the record. Having

found no clear error, those portions of the Order are accepted.

       Ground Two asserts a Brady violation, i.e., the State suppressed favorable, material

evidence at trial by failing to disclose that Wells could not initially identify petitioner, he did not

see a knife in petitioner’s hand at any point, he did not see petitioner stab Henderson, and he had

a prospective deal with the State in exchange for testimony. Ground Three asserts a Giglio

violation, i.e., petitioner was deprived of due process and a fair trial when the State presented

false evidence or allowed it to go uncorrected when it knowingly permitted Wells to falsely

testify that he saw petitioner with a knife, he saw petitioner strike Henderson in the neck with an

object, and the prosecutor did not promise him anything in exchange for his testimony.

       Petitioner sought and the Magistrate Judge ordered that petitioner be granted leave to

conduct the depositions of Charles Wells, Toledo Police Detectives William Goodlet and

Tonya Rider, and Lucas County Prosecutors Michael Bahner, Clinton Wasserman, and Charles

McDonald. The Magistrate Judge also ordered Respondent to produce full and complete copies

of (1) all files regarding petitioner’s prosecution for the death of Christine Henderson; (2) all


                                                   4
files concerning the prosecution of Charles Wells in Lucas County Court of Common Pleas Case

Nos. G-4801-CR-201302717-000 and G-201301780-000; and (3) all files concerning the police

investigation of the incident at the South Beach Bar and Grill on December 31, 2012 and January

1, 2013, and the murder of Christine Henderson and assault on Stacey Bowen.

        The Magistrate Judge concluded that although the second and third grounds for relief

were raised for the first time in the 2015 motion for new trial and petition for post-conviction

relief and not adjudicated on the merits in the state court, the petitioner had set forth specific

factual allegations that provided reason to believe he might satisfy the elements of a Brady and

Giglio claim. See Bracy v. Gramley, 520 U.S. 899 (1997) (Discovery is appropriate when

“specific allegations before the court show reason to believe that the petitioner may, if the facts

are fully developed, be able to demonstrate that he is ... entitled to relief.”)

        As argued in the brief opposing the motion for discovery, respondent objects on the basis

that the case can be decided on the record and that petitioner has failed to present specific

allegations, supported with additional evidence, showing that if the facts were fully developed

petitioner could demonstrate that he is entitled to relief. Respondent objects to the breadth of the

discovery and sets fourth four specific objections. Petitioner responds that the objections fail to

demonstrate that the Magistrate’s Order is clearly erroneous or contrary to law as required to set

aside the Order. For the following reasons, the Court agrees with petitioner.

        As stated above, a Magistrate Judge's decision on a non-dispositive matter will be

reversed only if it is “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A);

Fed.R.Civ.P. 72(a). “Clearly erroneous” applies to the factual findings and “contrary to law”

applies to the legal conclusions. “A finding is clearly erroneous where it is against the clear


                                                   5
weight of the evidence or where the court is of the definite and firm conviction that a mistake has

been made.” McKnight v. Bobby, 2017 WL 603253 (S.D.Ohio Feb. 14, 2017) (citations omitted).

The Court “may overturn any conclusions of law which contradict or ignore applicable precepts

of law, as found in the Constitution, statutes, or case precedent.” Gandee v. Glaser, 785 F.Supp.

684 (S.D.Ohio 1992) (citations omitted). In determining whether the Magistrate Judge's Order is

contrary to law, this Court applies an abuse of discretion standard. “An abuse of discretion

occurs when a court improperly applies the law or uses an erroneous legal standard.” Champion

Foodservice, LLC v. Vista Food Exchange, Inc., 2015 WL 7251307 (N.D.Ohio Nov. 16, 2015)

(citations omitted) “A decision is contrary to law if the magistrate ignored or misapplied the

applicable law found in the Constitution, statutes, or case precedent.” McKnight v. Bobby, 2017

WL 603253 (S.D.Ohio Feb. 14, 2017) (citations omitted).

       Respondent does not point out how the Magistrate Judge’s Order was contrary to law, but

mostly re-argues the position it asserted in opposing the motion for discovery. For instance, in

the first objection respondent contends that petitioner’s requests amount to a fishing expedition,

that recanting witnesses are viewed with suspicion, and that open file discovery was provided.

The same arguments were made previously in the opposition brief. (Id. at 6, 8-9, ) Respondent

cites to Bracy, supra, but the Magistrate Judge discussed this case and respondent does not show

the Order improperly applied it or somehow used an erroneous legal standard. Nor did the

Magistrate Judge ignore applicable law. On the contrary, the Magistrate Judge thoroughly

discussed applicable law and the parties’ arguments in coming to his conclusion. There is no

need to start over when there was no contradiction of existing law. “The duplication of time and

effort wastes judicial resources rather than saving them, and runs contrary to the purposes of the


                                                 6
Magistrates Act.” Jones v. Moore, 2006 WL 903199 (N.D.Ohio April 7, 2006) (citing Howard

v. Secretary of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.1991)).

       In the second objection, respondent maintains that the Order is overly broad because the

Magistrate Judge did not limit the subject of the depositions to matters relating to the Brady and

Giglio claims. Additionally, he ordered that all files related to the prosecutions of petitioner and

Wells, as well as the police file, be produced rather than limiting the production to information

regarding Wells’ statements and any alleged promises made to Wells. Again, while the

respondent disagrees with the Magistrate Judge’s Order as to its breadth, he does not show that

the decision is contrary to law.

       The third objection actually relates to the discovery process, and not to the substance of

the Order. Respondent asserts that although petitioner had requested a records deposition for the

files, the Magistrate Judge ordered respondent to produce full and complete copies of the files.

Respondent notes that as Warden (and his counsel, an assistant attorney general), he does not

possess or have control over the Lucas County Prosecutor’s Office’s files or the files of the

Toledo Police Department. Nor does the Warden or assistant attorney general have authority to

require the prosecutor’s office or police department to turn over their files. Rather, subpoenas

would have to be issued to the custodian of the records. The Court agrees with respondent and

presumably the process for conducting this discovery will be addressed by the Magistrate Judge

in a re-scheduled telephonic status conference.1

       The fourth objection merely notes that Wells will have to be advised of his Fifth



 1
         A telephonic status conference had been scheduled following the issuance of the
         Order but canceled once respondent filed objections.

                                                   7
Amendment rights prior to deposition. Petitioner does not dispute this.

       For these reasons, the objections are overruled and the Magistrate Judge’s Order is

adopted and incorporated fully herein by reference.

       Conclusion

        For the foregoing reasons, the Order of Magistrate Judge Greenberg granting in part (as

to Grounds 2 and 3) and denying in part (as to Grounds 7 and 9) petitioner’s Motion for

Discovery and granting petitioner’s Motion to Expand/Complete the Record is accepted.

Discovery is ordered in accordance with the Order as is expansion/completion of the record.

        IT IS SO ORDERED.




                                      /s/ Patricia A. Gaughan
                                      PATRICIA A. GAUGHAN
                                      United States District Court
                                      Chief Judge
 Dated: 11/5/18




                                               8
